Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 lacks an antecedent basis for first bets, second bets, first areas, and second areas.  Claim 5 also lacks an antecedent basis for first or second bet areas.  Lastly, Claims 6-8 are rejected because they depend on rejected claims.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,074,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely use alternate wording to recite the displayed bet.

U.S. Pat. No. 10,074,244
U.S. Pat. App. No. 16/860,494
Claim 9.  An apparatus comprising:

a memory; 

a network interface; 

at least one processor to:

display a geographic map on a graphical user interface;

display a plurality of indicators across various areas on the geographic map, each indicator representing a bet that a weather related event will occur on a respective area of the geographic map at a future time;


detect a selection of a first area on the geographic map displayed on the graphical user interface;

in response to detecting selection of the first area, receive a first bet defining a first wager that a given weather related event will occur on the first area selected on the graphical user interface;

detect a selection of a second area on the geographic map displayed on the graphical user interface;

in response to detecting selection of the second area, receive a second bet defining a second wager that the given weather related event will occur on the second area selected on the graphical user interface; and

determine whether the first bet or the second bet is a winning bet based on whether the given weather related event occurred in the first area or the second area during a time period.



Claims 10-16.


a memory;

a network interface;

at least one processor to:

display a geographic map on a graphical user interface; 

display a plurality of indicators across various areas on the geographic map, each indicator representing a financial instrument whose value is based on a likelihood that a weather event will or will not occur at a location on the map during a specified time period;

detect a selection of a first area on the geographic map displayed on the graphical user interface;

in response to detecting selection of the first area, receive a first bet defining a first wager that a given weather related event will occur on the first area selected on the graphical user interface;

detect a selection of a second area on the geographic map displayed on the graphical user interface;

in response to detecting selection of the second area, receive a second bet defining a second wager that the given weather related event will occur on the second area selected on the graphical user interface; and

determine whether the first bet or the second bet is a winning bet based on whether the given weather related event occurred in the first area or the second area during a time period.

Claim 2 is the method claim of Claim 10.

Claims 11-17.

Claim 3-9 are the corresponding method Claims 11-17.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715